On petition for rehearing seven grounds or reasons are advanced for a rehearing in this cause. An inspection of the transcript, the original opinion, and the opinion denying a petition for a writ of habeas corpus, in connection with the seven grounds or reasons urged for a *Page 120 
rehearing, it becomes apparent that no new questions are presented that have not been fully considered and passed upon by the court in its decisions in the case at bar. We do not feel that it is necessary to go into the different questions previously considered and decided adversely to the contentions of the petitioner. Each and every question raised on petition for rehearing having been fully settled and decided adversely to petitioner, it logically follows that the petition for rehearing should be and is hereby denied.
It is so ordered.
TERRELL, C.J., and WHITFIELD, BUFORD, CHAPMAN, and THOMAS, J.J., concur.
BROWN, J., dissents.